DETAILED ACTION
This action is in reply to the amendment filed on 12/21/2020.
Claims 10 and 16 have been cancelled. 
Claims 1, 11, 12, 14, and 17 have been amended.
Claims 1-6, 11, 12, 14 and 17 have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 12/21/2020 with respect to the 101 rejections have been fully considered but they are not persuasive. The Applicant asserts on page 8, “the claims provide an improvement in how the user interface of the payment server operates to provide the user with more information as to the approval or denial of the credit and debit account verification requests, and selection tools to request resubmission of the credit and debit account verification requests.” However, the Examiner respectfully disagrees with the aforementioned assertion. Contrary to InvestPic’s contention, the claims here are critically different from those we determined to be patent eligible in McRo, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016). The claims in McRo were directed to the creation of something physical-namely, the display of “lip synchronization and facial expressions” of animated characters on screens for viewing by human eyes. Id. at 1313. The claimed improvement was to how the physical display operated (to produce better quality images), unlike (what is present here) a claimed improvement in a business technique with no improvement in the technology. The claims in McRo thus were not abstract in the sense that is dispositive here. And those claims also avoided being “abstract” in another sense reflected repeatedly in our cases (based on a contrast not with “physical” but with “concrete”): they had specificity required to transform a claim from one claiming only a result to one claiming a way of achieving it. McRo,  837 F.3d at 1314; see Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016); Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1265 (Fed. Cir. 2016); see also Two-Way Media, 874 F3.d at 1337; Secured Mail Solutions LLC v. Universal Wilde, Inc., 873 F.3d 905, 909 (Fed. Cir. 2017); RecogniCorp, 855 F.3d at 1326; Symantec, 838 F.3d at 1316. Furthermore, under step 2B Analysis, the amended limitations of storing and retrieving account data are recognized as well understood, routine, conventional activity. See MPEP 2106.05(d), iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Furthermore, on page 8, the Applicant compared to Example 45 of the new 2019 PEG. However, Example 45 is directed to injecting a molding. Example 35 is about the ATM machine capable of decrypting the graphical user image. But, claim 2 (eligible) of Example 35 is distinct from the current claim limitations in which claim 2 presented a method of decrypting an encrypted random code. The current limitations of the independent claim are about sending a request verification for both the credit and debit card account. Such verification request is, by itself, an abstract idea that could be performed using a pen and paper. 
Therefore, the current claim amendments do not indicate an improvement in technological field. Therefore, the 101 rejections are respectfully maintained by the Examiner.
Applicant's arguments filed on 12/21/2020 with respect to the 103 rejections have been fully considered but they are not persuasive.  On page 11 of the Remarks, the Applicant asserted that Shrivastava and Laracey-1 “do not supplement the above deficiencies of Tabor” and “Shrivastava teaches a mobile wallet device” rather than a combination card. However, it is obvious to combine the features of Shrivastava’s invention of having both the credit and debit functionality in a mobile wallet with the teaching of Tabor on a combination card to teach the invention claimed by the Applicant. Furthermore, Shrivastava discloses the amended limitations: the credit account verification request being a request to a credit issuer processor system to check if credit function is available for future (Shrivastava, Par. [0311] & Par. [0441]-[0443]) the verification requests or authorization requests are sent in batch (or concurrently) to issuers to verify whether the credit and/or debit is sufficient for transaction.
Claims 1 - 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tabor et al. (US 2013/0126604 A1) in view of Shrivastava (US 2014/0019352 A1) in view of Laracey (US 2017/0236118 A1 with support from provisional No. 61/362567). Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tabor et al. (US 2013/0126604 A1) in view of Shrivastava (US 2014/0019352 A1) in view of Laracey (US 2017/0236118 A1 with support from Provisional No. 61/362567) in further view of Goldman (US 2005/0240527 A1).
Please refer to the 103 rejections below for further details.
Claim 17 has been rejected under 112(d) for failing to be in a proper dependent form.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 was has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6, 11, 12, 14 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-6, 11, 12, 14 and 17 are directed to an abstract idea of Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1 and 11 recite, in part, a method of adding a single combination card, storing the account data, receiving a default selection preference for the use of credit and debit card, storing default selection for transactions, retrieving the default selection preference. These limitations are directed to concepts of fundamental economic principles, selecting payment method. Additionally, the limitation of completing the transaction is directed to commercial or legal interactions (contracts obligation). Accordingly, the claim recites an abstract idea. Furthermore, the verification request limitation for both the credit and debit card is directed to concepts performed in the human mind (evaluation and judgment), which recites Mental Processes grouping of Abstract Ideas.
receiving, sending request, selecting, , verifying, and storing) such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device, one or more processors, a non-transitory memory device are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(h). There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). In addition, the amended limitations of storing and retrieving account data are recognized as well understood, routine, conventional activity. See MPEP 2106.05(d),  iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Given the above reasons, a generic receiving search query to receiving account data, sending credit and debit verification requests, storing account information, and retrieving account data is not an inventive concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent 
Therefore, Claims 1-6, 11, 12, 14 and 17 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tabor et al. (US 2013/0126604 A1) in view of Shrivastava (US 2014/0019352 A1) in view of Laracey (US 2017/0236118 A1 with support from provisional No. 61/362567).
Regarding claim 1, Tabor discloses: receiving a default selection preference to use the account data representing the single combination card as one of a credit card in which a balance accumulates on a credit account of a user, and a debit card in which funds are directly taken from an account of the user (Tabor, Fig. 2A & 2B & Par. [0033] & Par. [0035]) The selection preference information is received by the processing server which in turn uses the card as a credit account or debit card (disclosed in Fig. 2A); 
Tabor does not disclose the following; however, Shrivastava teaches the following:
A computer-implemented method of adding a single combination card with both credit and debit capability to a payment server of a payment system comprising: receiving account data at the same  payment server wherein the account data represents  the single combination card, the account data including a single personal account number (PAN) for the combination card (Shrivastava, Abstract & Par. [0455]) The proxy card contains a generated card number that corresponds to a single PAN. The proxy card could be used for the selected payment type such as credit or debit card; 
(Shrivastava, Fig. 2A & Par. [0015] & Par. [0455]) WIP server corresponds to the “same payment server” which allows the proxy card to use all the added payment methods including credit and debit cards; 
in response to determining that the single combination card is capable of participating in both credit transactions and debit transactions, concurrently, sending two verification requests via the same payment server, the two verification requests including a credit account verification request and a debit account verification request the credit account verification request being a request to a credit issuer processor system to check if credit function is available for future transactions with the combination card, the debit account verification request being a request to a debit issuer processor system to check if debit function is available for future transactions with the combination card (Shrivastava, Par. [0311] & Par. [0441]-[0443]) the verification requests or authorization requests are sent in batch (or concurrently) to issuers to verify whether the credit and/or debit is sufficient for transaction.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations by Shrivastava with the invention disclosed by Tabor to allow a same payment server to conveniently process the transactions with different payment methods.
adding credit functionality to the payment service account if an approval to the credit account verification request is received (Shrivastava, see at least Par. [0455] “. . . The mobile wallet device may be a device which stores the user's payment cards (e.g., credit card, debit card, checking account, savings account, and/or the like) and may be used to make transactions . . . requesting the user to select a payment option from the user's virtual wallet 6635. Based on the message, a user interface rendered by the user's device may be populated with user card selection options, see 6640. Alternatively, the payment network server may select a pre-set card with which to process the purchase transaction.”) The functionality of the credit account is added once the batch requested for issuing is authorized.;
(Shrivastava, see at least Par. [0455] “. . . The mobile wallet device may be a device which stores the user's payment cards (e.g., credit card, debit card, checking account, savings account, and/or the like) and may be used to make transactions . . . requesting the user to select a payment option from the user's virtual wallet 6635. Based on the message, a user interface rendered by the user's device may be populated with user card selection options, see 6640. Alternatively, the payment network server may select a pre-set card with which to process the purchase transaction.”) The functionality of the debit account is added once the batch requested for issuing is authorized.
presenting to a user, at a graphical user interface of the payment server, an indication of approval or denial for both of the credit account verification request and the debit account verification request (Shrivastava, Par. [0444]- Par. [0446] & Fig. 63B - 6329);
 providing, at the graphical user interface, a graphical selection tool that allows the user to request resubmission of the credit account verification request to the credit issuer processor system if a denial of the credit account verification request is indicated at the graphical user interface (see at least Par. [0444] “. . . In some embodiments, if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction . . .”) ; 
providing, at the graphical user interface, a graphical selection tool that allows the user to request resubmission of the debit account verification request to the debit issuer processor system if a denial of the debit account verification request is indicated at the graphical user interface (see at least Par. [0444] “. . . In some embodiments, if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction . . .”) If the authorization request cannot be authorized, then an re-attempt is performed while the fail message is provided to the user device and a re-attempt is requested;
Therefore it would be obvious to one of ordinary skill at the effective time of filing to combine the features of sending verification request, adding both debit and credit functionalities and providing a graphical selection tool as taught by Shrivastava with the limitations disclosed by Tabor to better authenticate the transaction using the obtained payment identifier associated with the electronic wallet (Abstract).

Tabor in view of Shrivastava does not disclose the following; however, Laracey teaches the following:
A method of configuring an electronic token-based payment server (Laracey, Par. [0040]) the token issuing authority is connected to the secure server;  
storing the account data and payment service account data as being linked in a memory of the  same payment server to provide a payment service account at the payment server  (Laracey, Par. [0034] The account data and payment service account are stored in the transaction system which linked to the server.
storing the default selection preference in the memory for future transactions with the payment service account (Laracey, Par. [0086] –[0087]) The default selection is marked as a preference due to certain rule in order to be use for purchase transaction(s) that meet certain rules without the need for confirmation; 
(Laracey, Par. [0103] –[0104]) Once the payment account(s) is/are selected for a transaction, the system retrieves or identifies the account data and preference in one of the payment networks;
and the preference, and completing the transaction using the account data (Laracey, Par. [0074]-[0077]) In response to the account being selected, the art discloses steps that the transactions are performed and completed.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations of storing account data and default selection preference by Laracey disclosed by Tabor in view of Shrivastava to conveniently better conduct transactions among parties (Abstract).
Regarding claim 2, Goldman in view of Laracey in view of Honey discloses: The method of claim 1, wherein the single combination card is a single physical card (Tabor, Par. [0012] &  Par. [0013])
Regarding claim 3, Goldman in view of Laracey in view of Honey discloses: The method of claim 1, wherein the account data is a token that represents the PAN (Laracey, Par. [0085]). 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “account is a token” by Laracey to conveniently process and store the data of a combination payment card.
Claims 4-6, 12, 14 and 17  rejected under 35 U.S.C. 103 as being unpatentable over Tabor et al. (US 2013/0126604 A1) in view of Laracey (US 2017/0236118 A1 with support from provisional No. 61/362567) in view of Shrivastava (US 2014/0019352 A1) in further view of Laracey et al. (US 2013/0238455 A1).
Regarding 4, Tabor in view of Laracey discloses: The method of claim 1. However, Laracey teaches the following: wherein future transactions using the account data with use the preference as a default (Laracey, Par. [0078]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “setting as default” as taught by Laracey with the invention disclosed by Goldman in view of Laracey in view of Honey to conveniently provide the use of a default single identification number as payment instrument.
Regarding 5, Tabor in view of Laracey further view of Honey discloses: The method of claim 1. However, Laracey teaches the following: The method of claim 1, wherein if credit approval is not received, indicating on the payment system that credit functionality is not available (Laracey, Fig. 6 & Par. [0156] & Par. [0157]) The art discusses the approval process of a credit card and how the credit is not approved or unavailable.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “indicating credit functionality is not available” as taught by Laracey with the invention disclosed by Goldman in view of Laracey in view of Honey to better notify the user about the transaction method.
Regarding 6, Tabor in view of Laracey in further view of Honey discloses: The method of claim 1. However, Laracey teaches the following: The method of claim 1, wherein if the debit approval is not received, indicating on the payment system that debit functionality is not available (Laracey, Fig. 6 & Par. [0156] & Par. [0157]) (Laracey, Fig. 6 & Par. [0156] & Par. [0157]) The art discusses the approval process of a debit card and how the debit is not approved or unavailable.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “indicating debit functionality is not available” as taught by Laracey with 
Regarding 12, Tabor in view of Laracey in further view of Honey discloses: The method of claim 11. However, Laracey teaches the following: The method of claim 11, wherein an approval received via the first response causes the graphical user interface to show that a credit capability is available (Laracey, Fig. 6 & Par. [0156] & Par. [0157]) The art discusses the approval process of a credit card and how the credit is not approved or unavailable. A graphical display such as a message is also available.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “first response causes the graphical display to show that a credit capability is available” as taught by Laracey with the invention disclosed by Goldman in view of Laracey in view of Honey to better notify the user about the transaction method.
Regarding 14, Tabor in view of Laracey in further view of Honey discloses: The method of claim 11. However, Laracey teaches the following: The method of claim 11, wherein an approval received via the second response causes the graphical user interface to show that a debit capability is available (Laracey, Fig. 6 & Par. [0156] & Par. [0157]) The art discusses the approval process of a debit card and how the debit is approved or available.  A graphical display such as a message is also available.   13 Attorney Docket No. 1694US01/090426-30905  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “debit capability is available” as taught by Laracey with the invention disclosed by Goldman in view of Laracey in view of Honey to better notify the user about the transaction method.
Regarding 17, Tabor in view of Laracey in further view of Honey discloses: The method of claim 16. However, Laracey teaches the following: The method of claim 16, further (Laracey, Figures 8A-8C & Par. [0178]- [0179]) The user is presented with the payment method options as displayed in Fig. 8B to override the default selection.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the feature of “overriding default selection” as taught by Laracey with the invention disclosed by Goldman in view of Laracey in view of Honey to conveniently provide other payment options to the user.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tabor et al. (US 2013/0126604 A1) in view of Shrivastava (US 2014/0019352 A1) in view of Laracey (US 2017/0236118 A1 with support from Provisional No. 61/362567) in further view of Goldman (US 2005/0240527 A1).
Regarding claim 11, Goldman discloses: A  computer-implemented method of adding a payment instrument with both credit and debit capability to a same payment server, the method comprising: receiving a personal account number (PAN) for a payment instrument via a user interface of the payment server (Goldman, Fig. 2 & Par. [0047]-[0048]) personal account number corresponds to card number.
 Extracting, at the payment server, an identification number associated with an issuer from the PAN (Goldman, par. [0035]) Extracting an identification such as BIN (bank identification number) which associated with the credit card number; 
Determining, at the same payment server,   from the identification number that the payment instrument is a single combination card capable of participating in credit transactions and debit transactions (Goldman, Par. [0035]-[0037]) From the BIN or identification number, card with associated credit and debit transaction is used; 
Goldman does not disclose the following; however, Tabor teaches:
(Tabor, Par. [0031]) The cited paragraph discloses a user interface in which the user can use to select the payment method in a combination card such as credit or debit method; 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitation by Tabor with the teaching of Goldman to better arrange the use of multiple accounts on a single card.
Goldman in view of Tabor does not disclose the following; however, Shrivastava teaches:
adding both credit and debit functions to the payment server if approvals are received for both the credit account verification request and the debit account verification request (Shrivastava, Fig. 2A & Par. [0015] & Par. [0455]) WIP server corresponds to the “same payment server” which allows the proxy card to use all the added payment methods including credit and debit cards; 
in response to determining that the payment instrument is a single combination card capable of participating in both credit transactions and debit transactions, concurrently, sending two verification requests via the same payment server, the two verification requests including a credit account verification request to a credit processor of an issuer and a debit account verification request to a debit processor of the issuer (Shrivastava, Par. [0311] & Par. [0441]-[0443]) the verification requests or authorization requests are sent in batch (or concurrently) to issuers to verify whether the credit and/or debit is sufficient for transaction., the credit account verification request being a request to the issuer to check if credit function is available for the combination card, the debit account verification request being a request to the issuer to check if debit function is available for future purchases with the combination card; (Shrivastava, Par. [0409] & Par. [0455]) the verification requests are sent to the issuer(s) for verifying. The payment issuers could be for both the debit and credit. Since, there is no indication of “concurrently sending” verification requests, under BRI, the verification requests are interpreted as sending to the debit issuer or credit issuer when one of them is selected. The server is capable of sending the verification request to both the issuer(s).
presenting to a user, at a graphical user interface of the payment server, an indication of the approval or the denial for both of the credit account verification request and the debit account verification request (Shrivastava, Par. [0444]- Par. [0446] & Fig. 63B - 6329); providing, at the graphical user interface, a graphical selection tool that allows the user to request resubmission of the credit account verification request to the issuer if a denial of the credit account verification request is indicated at the graphical user interface (see at least Par. [0444] “. . . In some embodiments, if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction . . .”); providing, at the graphical user interface, a graphical selection tool that allows the user to request resubmission of the debit account verification request to the issuer if a denial of the debit account verification request is indicated at the graphical user interface(see at least Par. [0444] “. . . In some embodiments, if at least one issuer server determines that the user cannot pay for the transaction using the funds available in the account, the pay network server may request payment options again from the user (e.g., by providing an authorization fail message to the user device and requesting the user device to provide new payment options), and re-attempt authorization for the purchase transaction . . .”) If the authorization request cannot be authorized, then an re-attempt is performed while the fail message is provided to the user device and a re-attempt is requested;
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features sending verification request, adding both debit and credit functionalities and providing a 
Goldman in view of Tabor in view of Shrivastava does not disclose the following; however, Laracey teaches:
receiving a first response to the credit account verification request, the first response including one of an approval or a denial of the credit account verification request (Laracey, Par. [0101]-[0103]) The art discloses upon receiving the verification message, the authorization request message is transmitted to the payment networks, and, hence, the wallet issuer could receive an authorization code for either the credit or debit account or both accounts from the issuing authority to authorize the transaction. 
receiving a second response to the debit account verification request, the second response including one of an approval or a denial of the debit account verification request (Laracey, Par. [0101]-[0103]) The art discloses upon receiving the verification message, the authorization request message is transmitted for all the possible accounts to the payment networks, and, hence, the wallet issuer could receive an authorization code response for either the credit or debit account, or both accounts at the same time, or concurrently, from the issuing authority to authorize the transaction. 
and storing the default selection in a memory of the payment server for future transactions with the single combination card (Laracey, Par. [0086] –[0087]) The default selection is marked as a preference due to certain rule in order to be use for purchase transaction(s) that meet certain rules without the need for confirmation; 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitation by Laracey with the teaching of Goldman in view of Tabor in view of Shrivastava to better arrange the use of multiple accounts on a single card.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/2/2021